Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.



Exhibit 10.2



Fifth Amendment

to Exclusive License Agreement



This Fifth Amendment to Exclusive License Agreement (the “Fifth Amendment”) is
entered into by and between The Johns Hopkins University, a Maryland corporation
having an address at 1812 Ashland Avenue, Suite 100, Baltimore, MD 21205 (“JHU”)
and Kala Pharmaceuticals, Inc., a Delaware corporation having an address at 490
Arsenal Way, Suite 120, Watertown, MA 02472 (“Kala” or “Company”).

WHEREAS, Kala and JHU entered into an Exclusive License Agreement dated November
10, 2009 (JHU Agmt No. [**]), as amended by a first amendment (JHU Agmt. No.
[**]) dated November 19, 2012 (the “First Amendment”), a second amendment (JHU
Agmt. No. [**]) effective May 22, 2014 (the “Second Amendment”), a third
amendment (JHU Agmt. No. [**]) effective August 26, 2014 (the “Third
Amendment”), a Settlement and License Agreement between JHU, Kala and Graybug
Vision, Inc. (formerly known as GrayBug, LLC and GrayBug, Inc.) (“Graybug”) that
provided certain further amendments (JHU Agmt. No. [**]) effective October 24,
2014 (the “S&L Agreement”), a Side Agreement between JHU, Kala and Graybug dated
October 24, 2014 (JHU Agmt. No. [**]) to further clarify the S&L Agreement  (the
“Side Agreement”), and a fourth amendment (JHU Agmt. No. [**]) effective June
22, 2018 (the “Fourth Amendment”) (as so amended, the “Agreement”); and

WHEREAS, in 2015, Graybug obtained rights in JHU Ref. [**] as a Side Patent
Right through the Side Agreement as a Rights Holding Party, and such rights were
deemed to be Current Patent Rights under the S&L Agreement and simultaneously
granting rights to Kala as a Sublicensee Party under the S&L Agreement; and

WHEREAS,  Graybug provided notice to JHU to terminate its  rights in the Current
Patent Rights under JHU Ref. [**] and on December 6, 2017 Graybug’s rights in
the Current Patent Rights under JHU Ref. [**] were terminated and pursuant to
the S&L Agreement, such Graybug Current Patent Rights under JHU Ref. [**] were
automatically licensed to Kala exclusively on a royalty-free, sublicensable
basis, and such Patent Rights are now Kala Current Patent Rights under the
Agreement; and‌

WHEREAS, pursuant to the S&L Agreement, JHU co-licensed Kala and Graybug under
all the patent rights arising from JHU Ref # [**] (“Other JHU Patent Rights”),
granting Kala an exclusive, sublicensable, worldwide license in the field of use
of a Particle for delivery of a biologically active material through mucus,
mucin, or a mucosal barrier where such delivery does not involve administration
via injection to the eye (“Kala Field”), and granting Graybug an exclusive,
sublicensable, worldwide license in the field of use of a particle for delivery
of a biologically active material to the eye via injection, excluding any
particle comprising or consisting of loteprednol etabonate (“Graybug Field”);

WHEREAS, Graybug terminated its license under each of the Other JHU Patent
Rights, such that since August 5, 2017, only Kala retains a license to each of
the Other JHU Patent Rights and pursuant to Section 2(b) of the S&L Agreement,
and each of the Other JHU Patent Rights becomes Kala-Licensed Other JHU Patent
Right to which Kala currently has an exclusive, sublicensable, worldwide license
in both the Kala Field and the Graybug Field, and Kala currently pays all patent
costs associated therewith;

WHEREAS, Kala obtained rights in JHU Ref. # [**] as NEW PATENT RIGHTS
(hereinafter defined) through the Fourth Amendment to the Agreement, and such
NEW PATENT RIGHTS are not subject to the S&L Agreement; and

WHEREAS, a valuable invention entitled [**] (JHU Ref. # [**]) was developed
during the course of research conducted by [**] (all hereinafter, “Inventors”),
such invention to be added to the Agreement as NEW PATENT RIGHTS; and

WHEREAS, JHU has acquired through assignment all rights, title and interest,
with the exception of certain retained rights by the United States Government,
in said valuable invention; and

WHEREAS, Kala desires to obtain certain rights in such invention as herein
provided, and to commercially



--------------------------------------------------------------------------------

develop, manufacture, use and distribute products and processes based upon or
embodying said valuable inventions throughout the world; and

WHEREAS, the parties wish to amend the Agreement to add the invention and update
the patents and patent applications listed on Exhibit D on the terms set forth
herein;



NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties agree as follows:



1.Terms. Capitalized terms in this Fifth Amendment shall have the same meaning
as those in the Agreement, unless specifically defined in this Fifth Amendment.
All section and paragraph references refer to sections or paragraphs as
applicable, in the Agreement. References to the term “Agreement” in the
Agreement shall be deemed to include the Fifth Amendment.



2.Effective Date. This Fifth Amendment shall be effective as of the date the
last party hereto has executed this Fifth Amendment (the “Fifth Amendment
Date”).



3.Agreement Second Whereas Recital. As of the Fifth Amendment Date, the second
“Whereas” recital of the Agreement shall be superseded in its entirety by the
following:



“WHEREAS, a valuable invention entitled  [**]  (JHU Ref. # [**]) was developed
during the course of research conducted by [**], and a valuable invention
entitled [**] (JHU Ref. # [**]) was developed during the course of research
conducted by [**], and a valuable invention entitled [**] (JHU Ref. [**])  was
developed during the course of research conducted by [**], and a valuable
invention entitled [**] (JHU Ref. #[**]) was developed during the course of
research conducted by [**], and a valuable invention entitled [**] (JHU Ref.
#[**]) was developed during the course of research conducted by [**], and a
valuable invention entitled [**] (JHU Ref. #[**]) was developed during the
course of research conducted by [**], and a valuable invention entitled [**]
(JHU Ref. #[**]) was developed during the course of research conducted by [**],
and a valuable invention entitled [**] (JHU Ref. # [**]) was developed during
the course of research by [**], and a valuable invention entitled [**] (JHU Ref.
#[**]) was developed during the course of research conducted for Company by:
[**]; and conducted for JHU by: [**], and a valuable invention entitled [**]
(JHU Ref. #[**]) was developed during the course of research by [**], and a
valuable invention entitled [**] (JHU Ref. # [**]) was developed during the
course of research by [**] (all inventors officially affiliated with JHU
hereinafter, “Inventors” ); and”



4.Agreement Section 1.10. As of the Fifth Amendment Date, Section 1.10 of the
Agreement shall be superseded in its entirety by the following:



“PATENT RIGHTS” shall mean the issued patents and patent applications listed in
EXHIBIT D for KALA CURRENT PATENT RIGHT (JHU Ref # [**], JHU Ref # [**], JHU Ref
# [**], JHU Ref # [**], JHU Ref # [**], JHU Ref # [**], JHU Ref # [**], JHU Ref
# [**], JHU Ref # [**], JHU Ref # [**], JHU Ref#  [**]), and for KALA/JHU
JOINTLY OWNED PATENT RIGHTS (JHU Ref # [**]), and for NEW PATENT RIGHTS (JHU Ref
# [**], and JHU Ref. # [**]) (all such patent applications for JHU Ref # [**],
JHU Ref # [**], JHU Ref # [**], JHU Ref # [**], JHU Ref # [**], JHU Ref # [**],
JHU Ref # [**], JHU Ref # [**], JHU Ref. # [**], JHU Ref # [**], JHU Ref # [**],
JHU Ref # [**], JHU Ref # [**], and JHU Ref. # [**] hereinafter referred to as
“Patent Applications”) and all continuations, divisions, claims of
continuations-in-part applications directed to subject matter specifically
described in the Patent Applications, continued prosecution applications and
reissues, reexaminations, extensions and supplemental protection certificates
thereof, and any corresponding foreign patent applications, and any patents, or
other equivalent foreign patent rights issuing, granted or registered thereon.





5.Agreement Section 1.15. As of the Fifth Amendment Date, Section 1.15 shall be
added to the Agreement as follows:



1.15  “NEW PATENT RIGHTS” shall mean the patent applications and issued patents
listed on EXHIBIT D for JHU Refs. # [**] and # [**] and all continuations,
divisions, claims of continuations-in-part



--------------------------------------------------------------------------------

applications directed to subject matter specifically described in the patent
applications listed on EXHIBIT D for JHU Refs. # [**] and # [**], continued
prosecution applications, reissues, reexaminations, extensions and supplemental
protection certificates thereof, for which the financial terms and
considerations remain subject to the provisions of the Agreement and its
Amendments, expressly excluding the provisions of Amendment 2 and the S&L
Agreement.  



6.Amendment of Exhibit A; Change to Milestone Provision. As of the Fifth
Amendment Date, the first sentence of the paragraph at the end of Section 5 of
Exhibit A of the Agreement shall be superseded in its entirety by the following:



Each milestone payment shall be paid for the first four (4) LICENSED PRODUCTS to
achieve such milestone and no milestone payments shall be required for
subsequent LICENSED PRODUCTS. For clarity, milestone payments for LICENSED
PRODUCTS developed solely under NEW PATENT RIGHTS shall not be subject to the
provisions of Amendment 2 and the S&L Agreement, provided however that LICENSED
PRODUCTS that are developed under a combination of KALA CURRENT PATENT RIGHTS,
KALA/JHU JOINTLY OWNED PATENT RIGHTS and NEW PATENT RIGHTS shall be subject to
the provisions of Amendment 2 and the S&L Agreement. Milestone payments for the
second, third and fourth LICENSED PRODUCTS shall be reduced by [**]%.



7.Amendment of Exhibit A; Addition of Diligence Timelines for Milestones.  As of
the Fifth Amendment Date, a Section 6 entitled “Diligence Timelines for
Milestones for JHU Ref. [**]” shall be added to Exhibit A of the Agreement as
follows:



“6.  Diligence Timelines for Milestones for JHU Ref. [**]. Company shall have
completed the following milestones of Section 5 of Exhibit A targeting the
specified time from the Fifth Amendment Date of this Agreement (each a
“DILIGENCE TIMELINE”).  



Diligence Timelines for JHU Ref. [**]

Achieved

Milestone

for JHU Ref. [**]

[**] from the Fifth Amendment Date

[**]

[**] from the Fifth Amendment Date

[**]

[**] from the Fifth Amendment Date

[**]

[**] from the Fifth Amendment Date

[**]



Company shall achieve the milestones as set forth above in the Diligence
Timelines for JHU Ref. [**] and shall notify JHU of the achievement of each
milestone within [**] of achieving them.  

(i)Extension of Diligence Timelines.  Company may request, in writing, an
extension of the period for achieving a milestone set forth in the Diligence
Timelines for JHU Ref. [**] by up to [**] unless the parties agree otherwise.
 JHU will grant the requested extension provided (i) Company has diligently
pursued achievement of the milestone; and (ii) Company remits with the request
the milestone payment amount due upon achievement of the delayed milestone, if
any.  The extension of a milestone shall automatically extend the deadline for
subsequent milestones of the Diligence Timelines for JHU Ref. [**] respecting
the same subject matter by like amount.  Company may seek extensions for a
milestone no more than [**] during the term of this Agreement.
(ii)Failure to Achieve Diligence Milestone.  Failure to achieve a milestone
within the timeline as set forth in the Diligence Timelines for JHU Ref. [**],
with any extensions thereof, is considered a material breach of this Agreement
with respect to JHU Ref. No. [**], and JHU may terminate Company’s PATENT RIGHTS
with respect to JHU Ref.



--------------------------------------------------------------------------------

[**], upon [**] written notice,  provided that Company does not cure such breach
prior to expiration of such [**] period.”



 

8.Amendment of Exhibit D; PATENT RIGHTS.  As of the Fifth Amendment Date,
Exhibit D of the Agreement shall be superseded in its entirety by the updated
Exhibit D attached hereto and shall include the following additional NEW PATENT
RIGHTS and associated PATENT RIGHTS:



●JHU Ref. # [**], entitled, [**] (the “NEW PATENT RIGHTS”).



9.Patent Reimbursement.  In accordance with Paragraph 3.6 of the Agreement,
Company will reimburse JHU for the costs of preparing, filing, maintaining and
prosecuting the NEW PATENT RIGHTS added to the Agreement pursuant to this Fifth
Amendment incurred prior to the Fifth Amendment Date (“Prior New Patent Costs”).
 Promptly after the Fifth Amendment Date, JHU will send Company an invoice for
Prior New Patent Costs, and Company will pay said invoice within [**] of
Company’s receipt of the invoice.  Company will reimburse JHU, within [**] of
the receipt of an invoice from JHU, for all costs incurred after the Fifth
Amendment Date associated with the ongoing preparation, filing, maintenance, and
prosecution of PATENT RIGHTS.



10.Amendment and License Fee.  Company shall pay to JHU, [**] dollars ($[**]) as
an amendment and license fee (the “Fifth Amendment Fee”) within [**] of the
Fifth Amendment Date. JHU is not required to submit an invoice for the Fifth
Amendment Fee, which shall not be credited against royalties or other fees.



11.In all other respects the Agreement shall remain in full force and effect.



12.Counterparts. Signatures to this Fifth Amendment may be executed by way of
facsimile or electronic signature, and such signatures shall be considered
original. Signatures transmitted by email, portable document format (.pdf), or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of this Fifth Amendment shall have the same effect as the
physical delivery of a paper document bearing the original signatures. All
facsimile or electronic copies of this Fifth Amendment will be deemed to be
duplicate originals. This Fifth Amendment may be executed simultaneously in any
number of counterparts, any one of which need not contain the signature of more
than one Party, but all of which shall be deemed an original and all such
counterparts taken together shall constitute one and the same instrument.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fifth Amendment shall take effect as of the Fifth
Amendment Date when it has been executed below by the duly authorized
representatives of both parties.



THE JOHNS HOPKINS UNIVERSITYKALA PHARMACEUTICALS, INC.





By:    /s/ Steven L. Kousouris _________By :__/s/ Eric
Trachtenberg______________

Name:  Steven L. Kousouris       Name:  Eric Trachtenberg

Title:  Executive Director

Title:  General Counsel, Chief Compliance Officer & Corporate Secretary





Date: _July 6, 2020____________________Date: ___July 6, 2020_________________



--------------------------------------------------------------------------------